OPINION
GARFF, Judge:
Petitioner Amax Magnesium Corporation (Amax) seeks review of the Utah State Tax Commission’s (Commission) February 25, 1992 decision rendered in response to the Utah Supreme Court’s remand order. See Amax Magnesium Corp. v. Utah State Tax Comm’n, 796 P.2d 1256 (Utah 1990) {“Amax /”).
PROCEDURE
On January 2, 1987, Amax petitioned the Commission for a formal hearing concerning Amax’s 1986 ad valorem tax assessment. On December 21, 1987, the Commission entered its Findings of Fact, Conclusions of Law and Final Decision. In its decision, the Commission denied Amax the benefit of a twenty percent reduction applied to . locally assessed property. The Commission decided that “[s]ueh non-application of the exemption to centrally assessed property is not unconstitutional.” The Commission denied Amax’s petition for reconsideration on May 31, 1988.
On June 29, 1988, Amax petitioned the Utah Supreme Court for review of the *717Commission’s 1987 decision, challenging “whether the Commission properly refused to assess [Amax’s] subject property at 80% of its assessed value as its ‘reasonable fair cash value’ as required by U.C.A. §§ 59-5-1, 59-5-4.5(1), 59-5-13, and the Utah Constitution, art. xiii, §§ 2, 3.”
In Amax I, the Utah Supreme Court reversed the Commission’s decision, holding that the Commission’s refusal to grant Amax the twenty percent reduction received by locally assessed taxpayers violated the Utah Constitution. Id. at 1260. The court held “it would be in violation of the constitutional mandate of article XIII, sections 2 and 3 that all property be taxed in a uniform and equal manner if section 59-5-4.5 is not applied to Amax’s property.” Id. The court also held the Commission’s decision violated the equal protection component of the Utah Constitution, concluding there was “no reasonable relationship between the classification and the purpose of the statute, which is to equalize the tax burdens.” Id. at 1261.
The supreme court remanded the case to the Commission “for the purpose of calculating the reasonable fair cash value of Amax’s real and personal property pursuant to the formula set out in Utah Code Ann. § 59-5-4.5.” Id. at 1262.
On remand, the Commission issued its decision February 25, 1992, wherein it concluded: “The [twenty percent] reduction set forth in § 59-5-4.5, should be applied to that portion of the 1986 AMAX taxable property which was valued using the same methodology as was used on the same type of property by the Tooele County Assessor in 1986.” The Commission then directed a further proceeding be held to determine which class of property located within Tooele County and assessed by the Tooele County Assessor receives the application of Utah Code Annotated § 59-5-4.5.
Amax, claiming the Commission’s decision fails to implement the directives of the supreme court and ignores the plain language of the remand order, petitioned the Utah Supreme Court for review.
Tooele County moved for dismissal of this appeal based on lack of subject matter jurisdiction, arguing that the Commission’s decision was not a final appealable order. Amax also moved for summary disposition. The supreme court reserved ruling on both motions. Then, in October 1992, the supreme court, pursuant to Utah Code Ann. § 78-2-2(4) and Utah Rule of Appellate Procedure 42, transferred the case to this court.
JURISDICTION
The Commission and Tooele County claim the Utah Court of Appeals is without subject matter jurisdiction to hear this case because the Commission’s decision, which requires a further proceeding, is not a final appealable order. We disagree. We view this as an enforcement proceeding to determine if the Commission has complied with Amax I.
Both this court and the Utah Supreme Court have jurisdiction “to issue all ... process necessary: to carry into effect its judgments, orders, and decrees.... ” Utah Code Ann. §§ 78-2-2(2), 78-2a-3(l)(a) (1992).
Moreover, this court has appellate jurisdiction over cases transferred from the Utah Supreme Court. Utah Code Ann. § 78-2a-3(2)(k). When the supreme court transfers a case to us, “we stand in that court’s shoes for all purposes pertinent to the case” and we “become fully entitled to manage the case now before us.” Conder v. A.L. Williams & Assocs. Inc., 739 P.2d 634, 636 (Utah App.1987).
We therefore have jurisdiction to rule on this matter pursuant to the above provisions. Our posture here then is to provide the necessary process to carry into effect the supreme court’s remand order issued in Amax I. See Utah Code Ann. § 78-2a-3(l)(a); Conder, 739 P.2d at 636.
COMPLIANCE WITH REMAND ORDER
Amax claims the Commission’s final decision exceeds its jurisdiction because the decision fails to comply with the supreme court’s directive to apply the twenty percent discount required by section 59-5-4.5 to Amax’s real and personal property. *718Specifically, Amax claims the Commission was wrong in applying section 59-5-4.5 to only the same classification of Amax’s property that would have received the reduction had it been assessed by the Tooele County Assessor. Amax also claims the Commission erred in ordering a further proceeding to determine “which class of property located within Tooele County and assessed by the Tooele County Assessor received the application of Utah Code Annotated § 59-5-4.5.”
The following principles are relevant to our analysis: “On remand the trial court has only. such jurisdiction with respect to an issue appealed as is conferred by the opinion and mandate of the appellate court.” Normand in re Normand v. Ray, 109 N.M. 403, 408-09, 785 P.2d 743, 748-49 (1990); accord Bryfogle v. Arizona Dep’t of Corrections, 153 Ariz. 598, 600, 739 P.2d 819, 821 (Ct.App.1987). A trial court performs “a mere ministerial act rather than a judicial act when it enters an order pursuant to the specific directions of an appellate court.” Scates v. Arizona Corp. Comm’n, 124 Ariz. 73, 75, 601 P.2d 1357, 1359 (Ct.App.1979). Where the language used in the body of an appellate opinion conflicts with directions on remand, the latter controls. See In re Estate of Painter v. Colorado, 671 P.2d 1331, 1333 (Colo.Ct.App.1983).
Because our review of whether the Commission followed the directives of Amax I requires us to apply the law of Amax I to the facts, the issue is one of law, which we review for correctness. State v. Thurman, 846 P.2d 1256, 1270 n. 11 (Utah 1993); accord Gaudiane v. Lundgren, 754 P.2d 742, 744 (Alaska 1988) (per curiam).
AMAX I
Amax raised the issue of the application of the statute to all of its property, both real and personal, before the Commission and before the Utah Supreme Court. Even so, the supreme court did not distinguish between real and personal property, nor did it distinguish between those classes of property to which Tooele County historically applied this section. See Amax Magnesium Corp. v. Utah State Tax Comm’n, 796 P.2d 1256 (Utah 1990). Instead, the supreme court required that the Commission apply section 59-5-4.5 to all Amax’s property. Id. at 1262. Recognizing “that various fees, services, closing costs, and other expenses related to the transaction lessen the actual amount that may be received in the transaction”, the county assessor is required to assess all taxable county-assessed property at eighty percent of its reasonable fair cash value when using the comparable sales or cost appraisal method of valuing property. Utah Code Ann. § 59-5-4.5(1) (1986).
Amax I likewise distinguishes property based on the method used to appraise it. Id. at 1261:
In the present case, the record reflects that the Tax Commission admits that it assessed Amax at 100 percent of the current fair cash value and that its assessor used the same market value method of assessment used by county assessors. The only reason Amax’s property is assessed at 100 percent of value rather than at 80 percent is that Amax’s property is required by the Utah Constitution and by statute to be taxed as state-assessed property.
It strains reason to assert that if assessors using the cost and market appraisal methods overvalue county properties, the same overvaluation would not occur with state properties appraised by the same methods. Assuming that the legislature was correct in determining that the market value appraisal method overvalues property by 20 percent, it would be unconstitutional to apply section 59-5-4.5 to county-assessed properties and not to state-assessed properties. Applying section 59-5-4.5 to the facts of this case, we hold that it would be in violation of the constitutional mandate of article XIII, sections 2 and 3 that all property be taxed in a uniform and equal manner if section 59-5-4.5 is not applied to Amax’s property.
Id. at 1260 (footnotes omitted).
The supreme court thereupon remanded the case “to the Tax Commission for the *719purpose of calculating the reasonable fair cash value of Amax’s real and personal property pursuant to the formula set out in Utah Code Ann. § 59-5-4.5.” Id. at 1262.
Because the language of Amax I does not refer to Tooele’s historical practices and does not distinguish between real and personal property, we hold that the Commission failed to follow the directives of Amax I when it refused to apply section 59-5-4.5 to all Amax’s property.1
CONCLUSION
We therefore order, pursuant to Utah Code Ann. § 78-2a-3(l)(a), and pursuant to the supreme court’s directives in Amax I, that the Commission apply section 59-5-4.5 to all of Amax’s property, whether real or personal.

.Tooele County argues that if the Commission were to apply an across the board twenty percent reduction of the assessed value of Amax’s properties, without inquiring as to which Tooele County properties received that reduction in 1986, Amax could receive a benefit not realized by other taxpayers. Tooele County argues that such a result would violate the principles of Amax I, and article XIII, sections 2 and 3 of the state constitution.
We agree that the language of Amax I stresses the constitutional mandate of the Utah Constitution that all property be taxed in a uniform and equal manner. Id. at 1260. However, we reject Tooele County’s interpretation that the fact that it fails to apply section 59-5-4.5 to both real and personal property, grants it the right to fail to apply the section to all of Amax’s property. Moreover, the supreme court, mindful of the issue, required that the section be applied to all of Amax's property.